Citation Nr: 1242926	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in November 2006, served on active duty from January 1954 to October 1957.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.  


FINDINGS OF FACT

VA failed to exercise the degree of care that would be expected of a reasonable health care provider, such that the VA medical treatment hastened the recurrence and spread of the Veteran's cancer which, in turn, hastened the cause of his death.   


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of entitlement to dependency and indemnity compensation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2007, VA received the appellant's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, .  VA informed the appellant of the criteria for entitlement to dependency and indemnity compensation.  VA also notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  Thereafter, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  

The appellant has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, where a veteran suffers an injury as a result of hospitalization or medical or surgical treatment or examination under any law administered by VA, and such injury or aggravation results in additional disability to the veteran, disability compensation or dependency and indemnity compensation shall be awarded in the same manner as if such disability was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A disability is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The Factual Background

The Veteran's death certificate shows that he died on November [redacted], 2006 as a result of carcinomatosis with cardiovascular failure.  

At the time of the Veteran's death, he had a combined 60 percent rating for a hearing loss disability, evaluated as 60 percent disabling and tinnitus evaluated as 10 percent disabling.  

On February 25, 2005, VA performed a colonoscopy which revealed a lesion.  On March 8, 2005, the Veteran underwent an exploratory laporatomy and was found to have sigmoid cancer.  Thereafter, he underwent a hemicolectomy followed by a regimen of chemotherapy every two weeks.  

In September 2005, a CT study, performed by VA, was negative for any abnormalities of the chest.  There were stable liver lesions which appeared to be a tiny cyst in the dome of the liver.  There was also a small hemagioma in the posterior aspect of the right lobe of the liver.  In addition, there was sigmoid diverticulosis and a suture line in the rectosigmoid junction.  

During VA treatment on November 18, 2005, it was noted that the Veteran had metastatic sigmoid cancer, poorly differentiated, with some signet-ring morphology.  There was concern for progression of the disease after two months of chemotherapy.  There was a rising alkaline phosphatase and pelvic mass, as well as lung lesions, though it was uncertain whether they were new or old.  The treating physician discussed this with the Veteran and his wife, as well as the incurable nature of the disease.  The physician also discussed a recommendation and rationale for changing therapy.  The Veteran agreed to that change.   

Following treatment by the VA Oncology Service on March 23, 2006, it was noted that the Veteran had Stage IV colorectal cancer, out one year.  It was further noted that he was off chemotherapy and that there was no evidence of the disease.  He was clinically stable.  He was not receiving treatment but he was to be observed.  

In May 2006, the Veteran was hospitalized by VA for facial and neck swelling.  The primary care physician suspected that it was related to allergy but was concerned it could be related to tumor recurrence.  During a VA Oncology Consultation in June 2006, it was again noted that there was no evidence of colon cancer.  

During treatment at the VA Outpatient Clinic on November 3, 2006, the Veteran complained of constipation.  On questioning, he denied abdominal pain, nausea, vomiting, diarrhea, or changes in his bowel or bladder function.  Following his treatment, the Veteran was given a handout on the self-care of constipation.  The VA health care provider stated that the Veteran should follow-up as scheduled with the VA hematology and oncology services and was to return to the clinic in 4 months or as needed.  

On November 15, 2006, the VA Oncology Service reported that the Veteran had a 1 year and 8 month history of colon cancer and that there was no evidence of disease.  The examiner stated that no further oncology monitoring was warranted and referred the Veteran to his primary care physician for visits every 6 months with routine physical examinations and laboratory testing.  

On November [redacted], 2006, the Veteran phoned VA complaining of abdominal pain and worsening constipation, despite the use of laxatives and stool softeners.  His primary VA health care provider advised the Veteran to have an evaluation at the local emergency room due, in part, to his history of colon cancer.  The Veteran stated that he was going to Spartanburg Hospital but requested transfer to VA as soon as possible.  

In the Emergency Room at the Spartanburg Health Care System, the Veteran complained of greater than a one week history of constipation and intermittent abdominal pain.  It was noted that he had been diagnosed with colon cancer in March 2005 and that later that month, he had undergone a hemicolectomy of approximately 12 inches.  

Following a workup, the Veteran was admitted for treatment.  On the evening of November [redacted], 2006, he became acutely ill with a distended abdomen, hypotension, and acidemia.  The following day, he underwent emergency surgery and was found to have carcinomatosis with multiple nodules.  He had multiple loops of ischemic bowel, including the colon which appeared to be completely nonviable.  He also had multiple metastatic lesions across the bowel, abdominal wall, mesentery, liver, and retroperitoneum.  

After discussing the findings and potential treatment with the family, it was elected to close the Veteran's abdomen and return him to the Intensive Care Unit for comfort measures only.  He died approximately 3 hours later.  

In July 2008, the Veteran's claims file was reviewed by a VA physician to determine whether it was as likely as not that VA medical services were a primary or contributory cause of the Veteran's death.  In this regard, the VA physician was asked whether it was as likely as not that VA medical services hastened the Veteran's death.  In reviewing the file, the VA physician noted that the Veteran's family was concerned that on November 3, 2006, VA had been negligent in its handling of the Veteran.  

Following his review of the Veteran's claims file, the VA physician opined that on November 3, 2006, the medical personnel at the VA outpatient clinic had acted appropriately.  In so opining, the VA physician recognized that at that time, the Veteran had complained of constipation but that it had not been serious enough to require immediate evaluation or hospitalization and in fact, had not complained of any abdominal problems were seen by the VA Oncology Service two weeks later.  The VA physician did note that in retrospect, if the Veteran had been admitted to the hospital on November 3, 2006, the acute situation on November [redacted], 2006 could have been minimized.  However, the VA physician acknowledged that such a conclusion was speculation on his part, since the original diagnosis of colon cancer had shown that it was very advanced and incurable.  Consequently, the VA physician concluded that the episode of intestinal obstruction which led to the Veteran's last hospital admission was bound to occur sooner or later.  He further concluded that it was less likely than not that VA medical services were the primary or contributory cause of the Veteran's death or that they hastened the Veteran's death.  

In June 2012, the Veteran's claims file was referred for review to a VA physician outside the appellant's VA jurisdiction.  The VA physician was to render an opinion as to whether there was a 50 percent or greater probability that VA failed to diagnose and properly treat carcinomatosis on during the Veteran's treatment on November 3, 2006 and November 15, 2006.  The VA physician was to further opine as to whether an earlier intervention would have changed the outcome of VA's treatment, i.e., death.  

Following his review, the VA physician found persuasive evidence that that it was at least as likely as not that VA had failed to timely diagnose the Veteran's recurrence of cancer.  In so finding, the VA physician acknowledged that the Veteran had a substantially aggressive cancer.  The VA physician noted, however, that that the lack of disease was not clearly defined during the November 15, 2006 treatment by the VA Oncology Service, particularly in light of the severity of the cancer and its likelihood of recurrence.  In this regard, the reviewing VA physician found that the VA Oncologist's statement that no further monitoring or imaging studies were needed was not consistent with surveillance recommendations in the medical literature.  The examiner noted that in cases of resected Stage IV disease, such recommendations included an annual abdominal/pelvic scan for five years.  In addition, the reviewing VA physician found it debatable as to whether VA had dealt decisively with the Veteran's complaints of constipation.  He stated that VA had not explored the duration or severity of the constipation and questioned the practice of giving a self-care pamphlet to a patient who had had colon surgery and year prior.   

Analysis

The Veteran's death certificate shows that he died on November [redacted], 2006 as a result of carcinomatosis with cardiovascular failure.  The appellant does not contend, and the evidence does not show treatment for carcinomatois or cardiovascular disease in service or during the first year after the Veteran's discharge from the service.  Rather, she maintains that VA administered inadequate treatment during the year prior to the Veteran's death and that such treatment contributed substantially to or hastened his death.  Thus, in order for the appellant to prevail, the evidence must establish that such disability was the result of hospitalization or medical or surgical treatment or examination under any law administered by VA and that such injury or aggravation resulted in additional disability to the Veteran.  Therefore, she contends that she is entitled to dependency and indemnity compensation.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted.  

A review of the evidence discloses that the Veteran's fatal colon cancer was first manifested during VA treatment in February 2005.  The next month, he underwent a partial colectomy followed by several months of chemotherapy.  Despite those efforts, the Veteran died less than two years later.  Although the cancer was considered aggressive and incurable, the Veteran's case was reviewed and evaluated by two VA physicians to determine the propriety of the Veteran's treatment.  

While both physicians noted that the Veteran had complained of constipation in the months leading to his death, particularly on November 3, 3006, the VA physician who evaluated the Veteran in July 2008 concluded that those complaints were not serious enough to require immediate hospitalization or evaluation.  He did acknowledge that had such hospitalization or evaluation taken place, the intestinal obstruction found during his hospitalization on November [redacted], 2006 could have been minimized.  He further acknowledged that such a conclusion was speculative and that the Veteran's colon cancer was so severe that the intestinal obstruction would have occurred sooner or later.  Therefore, he concluded, essentially, that the VA care had been adequate.  

The VA physician who reviewed the Veteran's claims file in September 2012 concluded that in light of the severity of the Veteran's colon cancer, the Veteran's complaints of constipation on November 3, 2006 should have triggered a more thorough investigation.  Indeed, he questioned the oncologist's decision to leave the Veteran's constipation to self-care.  Moreover, he suggested that the Veteran's treating VA oncologist had not followed the appropriate protocol such as scheduling  annual CT studies.  That is, the VA physician found that VA had failed to exercise the degree of care that would be expected of a reasonable health care provider under the circumstances.  He concluded that such failure had tended to hasten the recurrence and spread of the Veteran's cancer which, in turn, had hastened his death.  

In evaluating foregoing evidence, the Board notes the disparate conclusions from each VA physician who reviewed the Veteran's claims file.  However, unlike the VA physician who reviewed the file in July 2008, the VA physician who reviewed the file in September 2012 cited recent medical literature to support his conclusion.  Therefore, the Board finds the September 2012 review more full and complete and, as such, more persuasive that that of the July 2008 examiner.  At the very least, the opinions from the VA physicians provide an approximate balance of evidence both for and against the claim that the Veteran's VA treatment contributed substantially and materially to cause his death.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Therefore, the Board finds that criteria have been met for entitlement to dependency and indemnity compensation.  Accordingly, the appeal is resolved in the appellant's favor.


ORDER

Entitlement to dependency and indemnity compensation is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


